Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants’ amendment
Applicant’s amendment filed 5/10/2022 has been received and entered.  Claims 1, 3, 4, 6-15, 19 and 20 have been amended, claims 2, 5, 16-18 and 21 have been cancelled.
Claims 1, 3, 4, 6-15, 19 and 20 are pending.
	
Election/Restriction
Applicant's election with traverse of chromosome 21 and a sequencing platform that uses PCR in the reply filed on 7/16/2021 was acknowledged, and it was found that there is no undue burden to examine the listed species together, the restriction requirement for both species was withdrawn.
Claims 1, 3, 4, 6-15, 19 and 20 are pending and currently under examination.

Priority
This application filed 7/20/2018 is 371 national stage filing of PCT/KR2017/000741 filed 1/20/2017 and claims benefit to foreign application KR10-2016-0007181 filed 1/20/2016 in Korea.
Receipt of the certified English translation of the foreign priority document is acknowledged.  See paper entered 5/10/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.
The claims have been amended to delete the terms ‘steps are repeated N times’ and Dn which were not defined.
Regarding claim 16-18, the claims have been cancelled.
Claim 19 which contained a trademark/trade name has been amended to delete the terms.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 4, 6-15, 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 has been amended and still is generally directed to a method to determine abnormalities using read sequence data.  More specifically, the claims have been amended to include an additional four steps which calculates the percent of reads for the x and Y chromosome versus the total number of autosomal reads from the rest of the chromosomes, and using machine learning with pre-verified data using a form of LDA to analyze normal and abnormal controls for the sequence to provide a threshold for normal and aneuploidy amounts of reads that might be expected, then applying what is learned from the controls to the analysis of a target.  For step 1 of the method, it is noted that there is no indication of how or what the read data is, how it was obtained, or represents relative to the chromosome, and broadly encompass the presence or absence of a read in the data set or simply providing a count of the number of times a read appears in the data set.  For steps 2-4, the amendments provide for counting the number of reads for X, Y and total chromosomes and providing a percentage. For step 5, as noted previously LDA is not a defined algorithm or technique in review of the art of record, and review of the specification it provides and defines LDA in:
[0024] In the method of determining the chromosome abnormalities according to20 the present invention, the LDA technique refers to a linear discriminant analysis 
method and refers to a method of setting an initial threshold value by analyzing the pre-verified chromosome data and setting a minimum value of the aneuploidy chromosome data as the threshold line by additionally analyzing the accumulated samples. 

and more specifically as steps of:  
“[0021] a second step of setting a threshold line for determining chromosome aneuploidy by linear discriminant analysis (LDA) by dividing and labeling normality and aneuploidy of chromosome data pre-verified for the normality and aneuploidy;” and
“[0023] In the method of determining the chromosome abnormalities according to the present invention, in the second step of setting the threshold line for determining15 the aneuploidy, the normality and the aneuploidy of the chromosome data pre- verified for the normality and the aneuploidy are divided and labeled to be initially learned by the LDA and a minimum value of the aneuploidy chromosome data among the pre-verified chromosome data is set as the threshold value.”

And appears to provide that the analysis use known types of algorithms as set forth in [00103] and [0095] teaching:

“[00103] From this, in the case of the method for determining the chromosome15 abnormalities by the LDA technique according to the present invention, it can be 
seen that the same result can be obtained without using the known normalization 
algorithm or the Z-score.” 
“[0095] Conventional methods such as Z-score and NCV of Illumina are typically used, but various normalization algorithms (QDNAseq, HMMcopy, Deeptools, etc.) 
1for normalizing the entire data using low-depth data have been introduced.”

Given the guidance of the specification, it appears that LDA encompasses assessing a normal expectation of the reads and comparing it to known aneuploidy, then using a value to distinguish between normal and aneuploidy.  For step 3, using the LDA that was determined, analyze and interpret read data from another sample.  Claim 21 sets forth analysis of chromosome 21 and sequencing protocols/platforms that use PCR.
 
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a process, as amended they represent instruction to analyze read data using a computer.  
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence data to determine if read data represents aneuploidy of the target sequences.   While there is no complexity nor specific nature to the reads provided or the complexity of the target required of the claim, broadly the claim provides for aligned sequences that can be counted and correlated to the two control circumstances, then used to evaluate a test sample.  The step of aligning and comparing sequence to arrive at the identification of aligned sequences and counting the number of aligned read are considered instructional steps.  The judicial exception is a set of instructions for analysis of sequence data and appear to fall into the category of a Mental Process, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion), where here the claims simply require aligning and counting reads to provide a correlation to the number of copies the reads represent.  As amended, the claims now provide a judicial exception of a Mathematical Concepts, that is the mathematical calculations performed on counting the reads and determining a percentage of each of the X and Y chromosome versus the total number of reads.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element which to evaluate.  This judicial exception requires steps recited at high level of generality and given the guidance of the specification can be implemented on a computer or are only stored on a non-transitory medium, and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims do not recite any additional elements and are found to be the steps of obtaining and analyzing sequence data.  As such, the claims do not provide for any additional element to consider under step 2B.  to the extent they could be practiced using a general purpose computer, it is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  Here, even providing a more complex set of read data, the steps of aligning and quantitating the number of aligned reads are considered abstract instructional steps.
Response to Applicants Arguments
Applicants provide a summary of the rejection and argue that the claims are not directed to a mental step or steps that can be practiced by the human mind.  Applicants argue that LDA is a dimensionality reduction technique used for supervised classification and has not been applied as set forth in claim 1.  Applicants note that many analysis methods have been used, and LDA was found to be the best method of analysis in experiments.  Applicants note the pre-amble has been amended to recite a computer implemented method, and that the claim provides setting a threshold using LDA using pre-verified data, and that one of skill in the art would recognize cannot be performed in one’s mind.  The claim amendments and Applicants arguments have been fully considered, but not found persuasive.
In response, the limitation of LDA has been examined in light of the guidance of the specification and the art of record.  It is acknowledged that LDA can be implemented with data sets and using a computer, but there is no evidence that the methodology can not be performed in one’s mind.  LDA is a method used in statistics to find a linear combination of features that characterizes or separates two ow more classes of objects.  As provided in the analysis of the requirements of the claims, there is no set form or amount of data provide, only that reads are categorized based on their homology to the X and Y chromosome.  The newly added steps appear to be simple math steps for calculating the percent of reads, and the subsequent LDA analysis broadly provides for a statistical analysis or even observational analysis that discriminates between the normal and abnormal amounts of reads expected.  A review of the specification does not provide evidence that this analysis can not be performed in ones mind in comparing values for the number of reads from the X and Y chromosomes.  As amended, the claims require providing pre-verified data for normal and abnormal chromosome number, and provide a clear and easy comparison for what is expected in interpreting the number of reads provided.  Therefore, for the reasons above and of record, the rejection is maintained.
As indicated previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6-15, 19 and 20 rejected under 35 U.S.C. 102a1 as being anticipated by Chiu et al (December 23, 2008) is withdrawn.
Claim 1 has been amended to provide analysis steps which Chiu et al. do not teach.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-15, 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al (December 2008) and Yuan et al (2013) is withdrawn.
	The amendment to the claims provide specific steps for analysis which are not taught nor made obvious in the teachings of Chiu et al. and Yuan et al. 

Conclusion
No claim is allowed. 
The closest art of record is Chiu et al who provide a noninvasive prenatal diagnosis of fetal chromosomal aneuploidy by massively parallel genomic sequencing of DNA in maternal plasma.  Chiu et al. provide read data using massive parallel sequencing to quantify chromosome 21 and the determination of aneuploidy represented by trisomy 21.  For LDA, Chiu et al use the Z-score (one of the techniques noted in [00103] of the specification) and analyze multiple samples to demonstrate the presence and/or absence of trisomy 21.  Chiu et al. use normal controls to establish the pre-verified values expected for normal versus aneuploidy chromosomes, provide analysis of all chromosomes and repeat the analysis steps for different samples.  The sequencing data is obtained by massive parallel sequencing and uses an Illumina platform.
In addition to Chiu et al who provide for a noninvasive prenatal diagnosis of fetal chromosomal aneuploidy by massively parallel genomic sequencing of DNA in maternal plasma, Song et al is noted for similar methods for prognosis cancer through quantitation of chromosomal features and provides the basis that other correlations with chromosomal aberrations are known and could be analyzed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/Primary Examiner, Art Unit 1631